Case 2:19-cv-01460-MWF-SS Document 12 Filed 05/01/19 Page 1 of 2 Page ID #:33



  1   Erna Mamikonyan (State Bar No. 302000)
      emamikonyan@jonesday.com
  2   JONES DAY
      555 South Flower Street
  3   Fiftieth Floor
      Los Angeles, CA 90071.2300
  4   Telephone: +1.213.489.3939
      Facsimile: +1.213.243.2539
  5
      Attorneys for Defendant
  6   AMERICAN RESIDENTIAL SERVICES,
      LLC
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12   DANIEL KISSICK, on behalf of             Case No. 2:19-cv-01460-MWF-SS
 13   himself and all others similarly
      situated,                                Assigned for all purposes to
 14                                            Hon. Michael W. Fitzgerald
                     Plaintiff,
 15                                            ORDER GRANTING THIRD
            v.                                 STIPULATION TO EXTEND
 16                                            TIME TO RESPOND TO
      AMERICAN RESIDENTIAL                     INITIAL COMPLAINT
 17   SERVICES, LLC,

 18                  Defendant.

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              Case No. 2:19-cv-01460-MWF-SS
                                                            ORDER GRANTING STIPULATION
Case 2:19-cv-01460-MWF-SS Document 12 Filed 05/01/19 Page 2 of 2 Page ID #:34



  1                                         ORDER
  2           The Court, having considered the Parties’ Third Stipulation to Extend Time
  3   to Respond to Initial Complaint and good cause appearing therefore, hereby
  4   GRANTS the Parties’ Stipulation and ORDERS that Defendant’s deadline to file a
  5   response to Plaintiff’s Complaint is extended through May 10, 2019.
  6
  7   IT IS SO ORDERED:
  8
  9   Date: May 1, 2019                             ______________________________
 10                                                 Michael W. Fitzgerald
                                                    United States District Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                  Case No. 2:19-cv-01460-MWF-SS
      NAI-1507207489v1
                                              -2-               ORDER GRANTING STIPULATION
